Filed 12/15/20 P. v. Scott CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Nevada)
                                                            ----




THE PEOPLE,                                                                                  C091809

                   Plaintiff and Respondent,                                   (Super. Ct. No. F19-000359D)

         v.

LORNE LEROY SCOTT,

                   Defendant and Appellant.




         Appointed counsel for defendant Lorne Leroy Scott filed an opening brief that sets
forth the facts of the case and asks this court to review the record and determine whether
there are any arguable issues on appeal from the trial court’s judgment. (People v. Wende
(1979) 25 Cal. 3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
                                                  BACKGROUND
         In November 2018, defendant along with three other men entered a home, tied up
two adults and a four-year-old child, and stole 75 pounds of cannabis. Defendant and the

                                                             1
other men were arrested shortly thereafter; the People charged defendant with home
invasion robbery (Pen. Code, §§ 211, 213, subd. (a)(1)(A)) and assault with a
semiautomatic firearm (Pen. Code, §§ 245, subd. (b), 12022.5, subds. (a) & (d)).
Relative to both counts, the People alleged defendant was armed with a firearm (Pen.
Code, § 12022, subd. (a)(1)) and personally used a firearm (Pen. Code, § 12022.53, subd.
(b)).
        After the trial court denied his motion to suppress evidence, defendant pleaded
guilty to home invasion robbery and admitted to personally using a firearm. In exchange
for his plea, defendant and the People agreed defendant would serve an aggregate term of
nine years in state prison: the middle term of six years for the offense plus three years for
the firearm enhancement. The court sentenced defendant in accordance with the terms of
his plea agreement and ordered him to pay various fines and fees.
        Defendant appeals from the judgment without a certificate of probable cause.
                                       DISCUSSION
        Appointed counsel filed an opening brief that sets forth the facts of the case and
asks us to determine whether there are any arguable issues on appeal. (People v. Wende,
supra, 25 Cal. 3d 436.) Defendant filed a supplemental brief raising numerous
contentions.
        Defendant contends the trial court did not set reasonable bail following his arrest.
Now that defendant has been convicted, this claim is moot. (See People v. Lowery
(1983) 145 Cal. App. 3d 902, 904 [claims of excessive bail rendered moot by conviction].)
        Defendant claims he was “coerced” into accepting a lengthy prison sentence as
part of his negotiated plea agreement and taken advantage of because he was unfamiliar
with the legal system. He also claims trial counsel was ineffective during plea
negotiations. He argues counsel should have asked the trial court to exercise its new-
found discretion under Senate Bill No. 620 (2017-2018 Reg. Sess.) and strike the firearm
enhancement. Each of these claims is a challenge to the validity of defendant’s plea

                                              2
agreement. A certificate of probable cause is required to challenge the validity of a plea
agreement on appeal. (People v. Cuevas (2008) 44 Cal. 4th 374, 379.) Defendant did not
obtain a certificate of probable cause. Thus, we cannot consider these claims.
       Finally, defendant claims the prosecutor engaged in misconduct. Specifically,
defendant argues the victim/witness who testified at the preliminary hearing was paid to
change her testimony and coached to testify against him. There is no evidence of this
alleged misconduct in the record. Accordingly, the claim fails.
       Having also undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
DUARTE, J.




                                             3